Citation Nr: 1127260	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in which the RO increased the appellant's service-connected residuals of a right knee injury with chondromalacia, status post meniscectomy from 20 percent to 40 percent effective March 29, 2004; assigned a temporary 100 percent evaluation effective March 29, 2005 based upon surgical or other treatment necessitating convalescence; and thereafter assigned an evaluation of 20 percent effective from July 1, 2005.  See June 2005 rating decision.  The Veteran appealed the assignment of a 20 percent disability rating effective from July 1, 2005 for his service-connected right knee disorder to the Board.

After additional adjudication was completed, the Board issued a May 2010 decision which, in part, recognized that the Veteran's representative raised a TDIU claim in February 2010.  That claim was remanded to the Appeals Management Center (AMC).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AMC issued a November 2010 supplemental statement of the case (SSOC) that denied the TDIU claim.  The matter is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran's representative claimed that the Veteran was unemployed in part due to his service-connected knee conditions.  The Veteran is currently assigned a 20 percent rating for residuals of a right knee injury with chondromalacia and moderate tricompartmental osteoarthritis, a 10 percent rating for degenerative joint disease of the right knee, and a 10 percent rating for a right knee partial meniscectomy.  The Veteran's combined rating is 40 percent.

The evidence of record contains recent treatment records addressing the status of the Veteran's right knee.  However, these records do not describe the impact of the Veteran's service-connected conditions on his employability.  The Veteran's most recent VA examination for his knee was in May 2006.  In a May 2011 statement, the Veteran's representative argued, and the Board concurs, that this examination is too old to accurate assess the impact of the Veteran's service-connected disabilities on his employability.  The Board also notes that during the examination, the Veteran stated that he had not worked in 15 years due to his back and right knee, but no specific objective findings regarding occupational effects were recorded.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995). The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a), (b).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (residuals of a right knee injury with chondromalacia and moderate tricompartmental osteoarthritis; degenerative joint disease of the right knee;  and right knee partial meniscectomy) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b) (2010).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

